Citation Nr: 0938156	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-23 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
Veteran's death. 

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1978.  The Veteran died in February 1996 and the 
Appellant is his surviving spouse.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Huntington, West Virginia, that denied the benefit 
sought on appeal.  The RO in Louisville, Kentucky, is 
currently handling the matter.  
			
In July 2008 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDINGS OF FACT

1.  In an unappealed April 1999 rating decision, service 
connection for the Veteran's cause of death was denied.
	
2. The evidence pertaining to the Veteran's cause of death 
received subsequent to the April 1999 rating decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.

3.  The death certificate shows that the Veteran died in 
February 1996 and that the immediate cause of death was head 
injuries due to or as a consequence of a self-inflicted 
gunshot wound.
	
4.  The Veteran's death resulted from his psychiatric 
disorder, which is shown to be related to service.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision that denied service 
connection for the Veteran's cause of death is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.1103 (2009).
	
2.  New and material evidence has been received to reopen the 
Appellant's claim for service connection for the Veteran's 
cause of death.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for the cause of the 
Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1310, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Appellant's 
claim for service connection.  This is so because the Board 
is taking action favorable to the Appellant by granting 
service connection for the cause of the Veteran's death; a 
decision at this point poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In an April 1999 rating decision, the Appellant's claim for 
service connection for the cause of the Veteran's death was 
denied.  The Appellant was notified of her appellate rights 
that same month, and did not appeal the decision.  Thus, the 
decision became final.  In May 2003 the Appellant sought to 
reopen her claim, and her request was denied by the RO in a 
March 2004 rating decision.  The Appellant expressed her 
disagreement with the RO's decision, and the present appeal 
ensued.
	
A claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  For claims received 
on or after August 29, 2001, a claim shall be reopened and 
reviewed if "new and material" evidence is presented or 
secured with respect to a claim that is final.  Evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim.  "Material" evidence is 
evidence which relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

Since the April 1999 rating decision, VA medical treatment 
records, private treatment records, and a VHA opinion have 
been received.  This evidence is new because it was not 
previously of record.  This new evidence is also material.  
In the July 2009 VHA opinion, a positive nexus relating the 
cause of the Veteran's death to service was received.  The 
opinion is material because it raises a reasonable 
possibility of substantiating the Appellant's claim for 
service connection, and is not cumulative or redundant of 
existing evidence.  Accordingly, the Appellant's claim is 
reopened, and the merits of the claim will now be addressed.

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2009).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2009).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2009).
	
Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  A 
current disability must be related to service or to an 
incident of service origin.  "[A] Veteran seeking disability 
benefits must establish...the existence of a disability [and] 
a connection between the Veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Having carefully considered the Appellant's claim in light of 
the record and the applicable law, the Board concludes that 
service connection is warranted and the appeal will be 
granted.

The Veteran died in February 1996 and the death certificate 
lists his immediate cause of death as head injuries due to or 
as a consequence of a self-inflicted gunshot wound.  The 
Veteran was not service-connected for any condition prior to 
his death.  The Appellant contends that the Veteran's suicide 
was the result of a psychiatric disorder that began in 
service.
The Veteran's service treatment records reveal that he 
complained of psychiatric problems on several occasions.  In 
April 1969 he sought treatment for nervousness.  In September 
1969 he again complained of nervousness, and was diagnosed 
with "very mild anxiety."  He was prescribed Librium for 
the condition.  The Veteran again sought treatment for his 
nervousness later that month and was prescribed Valium.  In 
August 1972 the Veteran complained of nausea due to his 
nerves.  On an October 1974 Report of Medical History, the 
Veteran stated he suffered from frequent trouble sleeping, 
depression or excessive worry, and nervous trouble.  On his 
Report of Medical History at service separation, the Veteran 
again stated he suffered from nervous trouble.

In July 2009 an expert psychiatric opinion was sought 
pursuant to the VHA Directive 2006-019 of April 3, 2006.  The 
examining psychiatrist reviewed the Veteran's claims file and 
provided a comprehensive summary of his psychiatric disorder, 
which the psychiatrist determined dated back to at least 
1970.  Based on all of the evidence, the examiner opined that 
the Veteran's psychiatric disorder "caused his death."  The 
conclusions of the report were, "[p]rior to his death, it is 
at least [as] likely as not that depressive disorder and 
anxiety disorder NOS with PTSD features had its clinical 
onset or [were] aggravated during the Veteran's military 
service," and "[i]t is as likely as not that the Veteran's 
psychiatric disorders resulted in his suicide."  The 
examiner stated that the conclusions were reached within a 
reasonable degree of psychological certainty based on the 
Veteran's medical records and service treatment records.  It 
was further concluded that, "[t]here is a continuity of 
symptomatology between the Veteran's in-service (anxiety and 
depression) and post-service psychiatric complaints 
(depression with psychotic features, PTSD symptoms) and 
treatment."  

In addition, addressing the "very mild anxiety" diagnosed 
in service, the examining psychiatrist essentially found this 
was a misdiagnosis of the Veteran's condition.  The examiner 
noted the Veteran had been prescribed both Librium and Valium 
to treat his condition, and stated, "[b]oth medications are 
benzodiazepines which [are] prescribed for anxiety. This 
category of psychotropic medication is anxieylotic [and] 
usually not prescribed for very mild anxiety, also this 
category of medication are known to cause or worsen 
depression . . ."  The severity of the Veteran's condition 
during service is further bolstered by both his written lay 
statements, as well as the hearing testimony of the Veteran 
and his wife in September 1995 and July 1991 hearings before 
the RO.  At the July 1991 hearing the Appellant testified to 
her personal knowledge of the Veteran's suicide attempts, 
hallucinations, and blackout fugues during the Veteran's 
active service, and she is both competent and credible to 
attest to their existence at this time.

The file contains no evidence to the contrary of the July 
2009 VA examiner's opinion.  Given the lay evidence of 
record, the conclusions and very thorough rationale provided 
by the VHA examiner, and the absence of any negative 
evidence, the Board finds that service connection for the 
Veteran's cause of death is warranted.      


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


